            Case 1:16-cv-06219-ER Document 80 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUOLIANG LIU, ZHANGSHENG GU,
JIAN LI, CHANGYING ZOU, on behalf of
all other persons similarly situated, and RUN
HUA HOU,
                                 Plaintiffs,

                   – against –
                                                                     ORDER
J.R.H. RESTAURANT GROUP, INC.,
                                                                16 Civ. 6219 (ER)
d/b/a KUMO SUSHI, JIMMY’S SUSHI
BUFFET, INC., d/b/a KIKOO SUSHI,
LINDSEY BUFFET RESTAURANT,
INC., d/b/a KUMO SUSHI, JIMMY
CHEN, YUN LIN CHEN, HUI ZHAO,
QUEENIE CHEN, JANE DOE, and
VERA CHEN,
                                 Defendants.

RAMOS, D.J.:

         Plaintiffs filed the instant suit on August 4, 2016. Doc. 1. Certificates of default were

issued regarding all Defendants on November 23, 2020 and November 25, 2020. Docs. 70–76,

78. On December 2, 2020, Plaintiffs filed a status report stating that they would soon move for

default judgment. Doc. 79. However, since then, there has been no activity in this matter.

Accordingly, Plaintiffs are directed to file their motion for default judgment by April 23, 2021.

Failure to comply with this Order may result in sanctions, including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.

         SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
